United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1050
                                   ___________

Gerry C. DuBose,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of Minnesota.
Jennifer L. Carey; John D. Kelly; Hanft, *
Fride, O’Brien, Harries, Swelbar &       * [UNPUBLISHED]
Burns, P.A.,                             *
                                         *
             Appellees.                  *
                                   ___________

                             Submitted: June 4, 2009
                                Filed: June 8, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Nearly two years after this court affirmed the adverse judgment in Gerry
DuBose’s 42 U.S.C. § 1983 action against Jennifer Carey, John Kelly, and their law
firm, see DuBose v. Carey, 204 Fed. Appx. 579 (8th Cir. Nov. 9, 2006) (unpublished
per curiam), DuBose filed a motion for relief under Federal Rule of Civil Procedure
60(b), restating theories he had advanced earlier without success. The district court1


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
denied DuBose’s motion, finding it untimely and without merit. He appeals, and,
following careful review, we find no abuse of discretion. See Middleton v.
McDonald, 388 F.3d 614, 616 (8th Cir. 2004) (standard of review).

      Accordingly, we affirm for the reasons stated by the district court. See 8th Cir.
R. 47B.
                     ______________________________




                                         -2-